Citation Nr: 1610434	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-49 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1981 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system (Virtual VA).

In October 2014, the Board remanded the Veteran's claim for further development.  

In October 2014, the Board also remanded the Veteran's claims of entitlement to service connection for a lumbar spine disorder and for a left knee disorder.  In a February 2015 decision, the Appeals Management Center granted entitlement to service connection for lumbosacral strain/muscle spasms, left thigh strain (previously claimed as low back condition (also claimed as arthritis)), and entitlement to service connection for left knee degenerative arthritis.  As this decision represents a full grant of the benefits sought, the issues of entitlement to service connection for a lumbar spine disorder and for a left knee disorder are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

In a July 2012 rating decision, the RO granted entitlement to service connection for bilateral calcaneal spurs with plantar fasciitis, effective January 21, 2011.  In August 2012, VA received the Veteran's notice of disagreement with the effective date assigned for the grant of service connection.  In October 2013, the RO issued a statement of the case in which it denied entitlement to an earlier effective date.  The evidentiary record indicates the Veteran did not submit a substantive appeal regarding this issue.  Further, in a January 2014 rating decision, the RO granted entitlement to service connection for degenerative joint disease of the right knee, and for instability of the right knee, both effective March 26, 2009.  In July 2014, VA received the Veteran's notice of disagreement with the effective date assigned.  In August 2015, VA issued a statement of the case in which it denied entitlement to an earlier effective date.  The evidentiary record indicates the Veteran did not submit a substantive appeal regarding this issue.  Accordingly, the Veteran did not perfect an appeal as to the issues of entitlement to an earlier effective date for the grant of service connection for bilateral calcaneal spurs with plantar fasciitis, or of entitlement to an earlier effective date for the grant of service connection for right knee degenerative joint disease and instability.  Thus, those issues are not currently before the Board.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file located on the Veterans Benefits Management System.  Other documents contained on Virtual VA are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current gastroesophageal reflux disease (GERD) is related to his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, GERD was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden is met.  The Veteran's private treatment records and the October 2011 VA examination report include a diagnosis of GERD.  See December 2006 Dr. D.D. treatment note; September 2006 Dr. D.D. treatment note. 

The Veteran contends his current GERD was caused by his numerous years of taking nonsteroidal anti-inflammatory drugs (NSAIDs), beginning during his active duty service, to treat the pain associated with his now-service connected disabilities, to include his bilateral feet, left ankle, bilateral knees, and back.  See July 2014 Travel Board hearing testimony; March 2009 claim; see also February 2011 VA feet examination report (Veteran stated an antacid pill was given for the acid reflux caused from years of taking Motrin, developed around 2002); December 2006 VA neurological conditions examination report (Motrin taken for service-connected headaches upsets his stomach and he takes TUMS).

The Board finds the second element under Shedden is also met.  The Veteran's service treatment records do not include complaints or treatment for acid reflux or indigestion.  However, the Veteran's service treatment records include multiple notations beginning as early as 1988, and especially from 2000 until the Veteran's retirement in 2004, in which the Veteran was advised to take anti-inflammatory medications, including NSAIDs such as Motrin and Naprosyn, to treat pain associated with musculoskeletal complaints, most often related to his feet, ankles, knees, and/or back.  See, e.g., August 2003 Physical Examination Board report; February 2003 orthopedic clinic record; October 2002 orthopedic clinic record; February 2002 service treatment record (Tylenol with codeine); October 2001 service treatment record; July 2001 service treatment record; August 2000 service treatment record; April 2000 service treatment record; August 1999 service treatment record; February 1999 service treatment record; April 1997 service treatment record; December 1995 service treatment record; March 1991 service treatment record; February 1991 service treatment record (aspirin); January 1991 service treatment record (Tylenol #3); January 1990 service treatment record; January 1988 service treatment record.

Finally, the Board finds the third element under Shedden, a nexus between service and the current disability, is also satisfied.

First, the Board notes the Veteran's VA and private treatment records indicate the Veteran's treating physicians have continued to recommend he take NSAIDs to help relieve pain associated with his musculoskeletal conditions and headaches since his retirement from active duty service.  See, e.g., October 2011 VA neurological conditions examination report; May 2009 UNT Health treatment note; February 2009 UNT Health treatment note; December 2006 VA neurological conditions examination report; May 2006 Dr. D.D. treatment note; February 2006 VA back examination report; January 2006 VA primary care note; July 2005 VA primary care note; August 2004 VA primary care note.

In accordance with the Board's October 2014 remand instructions, a VA medical opinion was obtained in November 2014.  The November 2014 VA examiner stated he reviewed the evidentiary record, and noted the diagnosis of GERD in 2006.  The VA examiner opined it is less likely than not the Veteran's current GERD is etiologically related to his active duty service because the preponderance of the documentary evidence suggests the Veteran's GERD most likely started about two years after his separation from service, as GERD was not diagnosed in service and there is no record of symptoms during active duty consistent with GERD.  However, the November 2014 VA examiner went on to state, "Without resorting to mere speculation, a definitive opinion cannot be provided [regarding the issue of the role of NSAIDs] because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability."  The examiner noted the Veteran's risk factors for GERD include use of caffeine, alcohol, and NSAIDs.  The examiner then used a hypothetical situation to illustrate the point that there is no way to know which of these three possible risk factors caused the Veteran's GERD.

Accordingly, because the November 2014 VA examiner has indicated it is equally as likely that any of the Veteran's risk factors caused his current GERD, the Board finds the medical evidence of record indicates it is at least as likely as not the Veteran's continuous NSAID use caused his current GERD. 

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's consistent NSAID use beginning during active duty service and his current GERD.  Accordingly, the Board finds that a grant of service connection is warranted for GERD.

ORDER

Entitlement to service connection for GERD is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


